DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-18, 25, 27-32 and 34-47 are pending and under examination. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 25, 27-32 and 34-47 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are directed to an in vitro method for treating and diagnosing a neurological disease selected from Alzheimer's disease (AD), comprising determining, in a sample of blood, serum and/or plasma from said subject, the presence, quantity, frequency or form of one or more biomarker(s) including sebacic acid, azelaic acid, dodecanedioic acid, hippuric acid, tyrosine, 4-methyl-2-oxovaleric acid, caproic acid, iso-valeric acid, L- citrulline, PFAM (20:1), PFAM (22:1), PFAM (22:2), phenylacetylglutamine, C7H8N402 (theophylline and/or paraxanthine), tryptophan, valeric acid, aminoisobutyric acid, aspartate, Asp-Phe, glycocholic acid, guanosine, inosine, L-threonic acid, undecanedioic acid, 1-monopalmitin, 9,12-dioxo-dodecanoic acid, nonenedioic acid, octadecadienoyl-glycero-3-phosphate, Ser-Phe, sulfobenzylalcohol, wherein an alteration in the presence, quantity, frequency or form of said one or more biomarker(s) as compared to a control is indicative of the presence, risk, subtype, progression or severity of said disease.
The specification at Example 1 teaches that these biomarkers were assayed in a first set of serum samples from 50 human subjects with AD, 3 human subjects with MCI and 48 non-demented elderly human controls; a second set of serum samples from 42 human subjects with AD and 33 non-demented elderly human controls; and a set of plasma samples from 27 human subjects with AD and 28 non-demented elderly human controls and a set of serum samples from 11 Tg2576 mice (mouse model of AD) and 12 wild type control mice. The results show that some of the biomarkers increased or 
The prior art teaches that the average statistical power of studies in the neurosciences is very low and this low power results from small sample size. See Button et al. (Nat Rev Neurosci. 2013, PTO-892, 03/15/2017), which teaches that a study with low statistical power has a reduced chance of detecting a true effect and also reduces the likelihood that a statistically significant result reflects a true effect. Button teaches that the average statistical power of studies in the neurosciences is very low and the consequences of this include overestimates of effect size and low reproducibility of results (abstract). 
The instant invention is not considered to be enabled for a number of reasons. The claims are not enabled for diagnosis of any disease given that there is only a correlation of some biomarkers as being decreased or increased in small sample sizes in AD vs. controls. The nexus between AD and the claimed biomarkers is extremely weak, given that the sample sizes are small due to the evidence provided by the prior art (see Button et al.). The specification does not present the appropriate controls in the patient populations. The data provided in the specification does not enable diagnosis of any particular disease. 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).


Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. Applicant asserts that Button does not provide any teaching as to the exact thresholds from which sample sizes and/or effects are considered to be too small to reach any reasonable conclusion. Applicant asserts that Button et al. only provide very broad teachings in relation to neuroscience, the breadth of which may not allow any inference on more specific situations, such as AD. Applicant asserts that the reference to animal studies and the appropriate sample size has no bearing on human studies. Applicant asserts that Cummings describes human clinical trials and that considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled. Applicant asserts that the 100-member Phase II trial group recommendation and the trial group larger .
In response to applicant's argument that Button and Cummings are nonanalogous art references, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Button is reasonably pertinent to the particular problem with which applicant is concerned because the reference concerns small sample sizes in animal models of neurological disease and in humans. Applicant has mischaracterized Button’s teachings; the teachings regarding small sample sizes is also equated to human studies as well as animal studies. See, for example, see p.372, col.2, second full paragraph, which teaches that low statistical power (because of small sample sizes) has an ethical dimension - unreliable research is inefficient and wasteful, which applies to both human and animal research. Further, Cummings is both in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which applicant is concerned because the reference concerns treatment of Alzheimer’s disease. That Cummings concerns Phase II and Phase III clinical trials does not negate the findings set forth herein. The discussion in Cummings regarding small sample sizes not reflecting a true effect is on point to whether a treatment method is actually effective, which is relevant to an enablement rejection; i.e. one must be enabled for treatment. 
Moreover, contrary to applicant’s argument, Hampel does provide evidence that would support a finding that the application fails to enable the use of sebacic acid to discriminate AD patients from controls as applicant is attempting to use a blood biomarker to perform said use. Again, Hampel teaches that validation of blood Genentech Inc., v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997).  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
23 March 2021